DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, line 7, please amend “the interface device” to recite “the one or more interface devices”;
In claim 6, lines 10-11, please amend “the corresponding interface device” to recite “The one or more interface devices”;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAPPERS et al, US 2021/0326550.
Re claim 1:
KAPPERS teaches a vehicle comprising:
A member on which an image obtained by encoding digital data for giving guidance on a use method of the interface device to a user is printed (i.e., tags 108 positioned along the vehicle chassis and body [0017] [0036] [0038] [0039] [Figures 4-6]),
Wherein the member is disposed in a vicinity of the corresponding interface device (i.e., tags 108 positioned along the vehicle chassis and body near respective vehicle components/subcomponents with vehicle control, levers, buttons, etc… [0036] [0038] [0039] [Figures 4-6]).
Re claim 2:
KAPPER taches the vehicle according to claim 1, wherein the digital data includes first data indicating a distribution location of an electronic manual corresponding to the vehicle on a network (i.e., hyperlink to relevant pages of a user/service manual [0048] [0050]).
Re claim 6:
KAPPER teaches a vehicle system comprising:
A vehicle (300) [0019]; and
A portable terminal (102) [0018], wherein:
The vehicle includes
 One or more interface devices (i.e., vehicle components/subcomponents with vehicle control, levers, buttons, etc… [0036] [0038] [0039]); and
A member on which an image obtained by encoding digital data for giving guidance on a use method of the interface device to a user is printed (i.e., tags 108 positioned along the vehicle chassis and body [0036] [0038] [0039] [Figures 4-6]) and
The portable terminal includes a controller configured to execute
Optically reading the member to acquire the digital data [0022] [0023]; and
Outputting the guidance on the use method of the corresponding interface device based on the digital data [0025] [0043].
Re claim 7:
KAPPER teaches the vehicle system according to claim 6, wherein in the vehicle, the member is disposed in a vicinity of the corresponding interface device [0036] [0038] [0039].
Re claim 8:
KAPPER teaches the vehicle system according to claim 6, wherein the digital data includes first data indicating a distribution location of an electronic manual corresponding to the vehicle on a network (i.e., hyperlink to relevant pages of a user/service manual [0048] [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-5 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAPPER in view of TOMKOW, US 2012/0047423.
Re claims 3-5 and 11-15:
KAPPER teaches the vehicle according to claim 1, wherein the digital data includes a hyperlink to relevant pages in a user manual, but does not explicit teach the digital data includes both a first data indicating a distribution location of an electronic manual corresponding to the vehicle on a network and a second data indicating a place at which the use method of the corresponding interface device is described in the electronic manual.
TOMKOW teaches a method navigating to a specific portion of an electronic document comprising an URL indicating a distribution location of the electronic document on a network and a query parameter associated with the URL indicating the specific portion of the electronic document [0005] [0010] [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of TOMKOW in invention of KAPPER such that the digital data includes a URL and associated query parameter to link a user to relevant pages in the user manual.  The use of URL and query parameters for navigating to specific locations on web pages is well known and commonly used in the art.  This feature is useful for directly directing users to particular information without the user needing to manually navigate through a document.
Claim(s) 9-10 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAPPER in view of THUKRAL, US 2015/0149307.
Re claims 9-10 and 16-18:
KAPPER teaches an information processing device comprising a control configured to execute 
Optically reading an image obtained by encoding digital data for identifying an electronic manual for a vehicle to acquire the digital data, wherein the electronic manual indicated by the digital data is acquired in response to reading the image [0022]-[0025] [0043]; wherein the digital data includes first data indicating a distribution location of an electronic manual corresponding to the vehicle on a network (i.e., hyperlink to relevant pages of a user/service manual [0048] [0050]).
KAPPER does not teach in a case where the electronic manual indicated by the digital data is not stored in the information processing device, acquiring the electronic manual in response to the digital data, and in a case where the electronic manual indicated by the digital data is stored in the information processing device, outputting the stored electronic manual.
THUKRAL teaches an information processing device configured to scan a QR code.  Upon scanning the QR code, an app may be opened if already downloaded on the device or may re-direct the user to download the app if not already installed on the device [0023] [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of THUKRAL in the device of KAPPER such that scanning a tag either directs the device to download the manual or open the manual if already downloaded.  While THUKRAL is directed to downloading or opening an app, the same principal and motivation applies to downloading or opening a document.  Incorporating the teachings of THUKRAL would be for the purpose of providing the device with the digital data without needing to access a network each time the digital data is requested by the user.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAPPER in view of THUKRAL, US 2015/0149307, as applied in claim 17, and further in view of TOMKOW, US 2012/0047423.
Re claims 19-20:
KAPPER, in view of THUKRAL, teaches the information processing device according to claim 17, wherein the digital data includes a hyperlink to relevant pages in a user manual, but does not explicit teach the digital data includes both a first data indicating a distribution location of an electronic manual corresponding to the vehicle on a network and a second data indicating a place at which the use method of the corresponding interface device is described in the electronic manual.
TOMKOW teaches a method navigating to a specific portion of an electronic document comprising an URL indicating a distribution location of the electronic document on a network and a query parameter associated with the URL indicating the specific portion of the electronic document [0005] [0010] [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of TOMKOW in invention of KAPPER, in view of THUKRAL, such that the digital data includes a URL and associated query parameter to link a user to relevant pages in the user manual.  The use of URL and query parameters for navigating to specific locations on web pages is well known and commonly used in the art.  This feature is useful for directly directing users to particular information without the user needing to manually navigate through a document.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876